Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A:  Figure 13 (claims 1 – 7, 9 – 11, 14 – 17, 19, 20) in the reply filed on 6/20/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16, 17, 19 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 9786623), in view of Oletquin (WO 2017030851).
Regarding claim 16, Lin discloses an electronic component comprising: 
first printed circuit layers (352, Fig. 18) having opposing first (top surface) and second (bottom surface) surfaces and a contact pad (366) on the second surface; 
an electrical device (324) mounted to the first surface; 
second printed circuit layers (second layer comprising layer 302 and layer 216) located on the first surface that at least partially surround the electrical device (324); and 
third printed circuit layers (466) located on the second printed circuit layers such that the electrical device is interposed between the third printed circuit layers (466) and the first printed circuit layers (352).
	Lin does not explicitly disclose an electronic component mounted to fabric having a conductive strand (80C); wherein the conductive strand is electrically coupled to the contact pad.
	Lin suggests the substrate may contain a fabric layer (column 7, line 51).
	Oletquin teaches the pad (40, Fig. 5) is electrically connected to the conductive strand (paragraph 45) in fabric-based item 10.
	It would have been obvious to one having skill in the art at the effective filing date of the invention to couple the pad to the conductive strand or wire in order to electrically connect the electronic component to the intended circuitry of the electronic device.

Regarding claim 17, Lin, in view of Oletquin discloses the claimed invention as set forth in claim 16.  Lin further suggests encapsulant material (encapsulant 338 is used to cover any electronic component as needed; see abstract; Oletquin also suggest covering the component with an encapsulant; Fig. 7) that encapsulates the electrical device.

Regarding claim 19, Lin, in view of Oletquin, discloses the claimed invention as set forth in claim 16.  Lin further teaches the electrical device is located in a gap (320) in the second printed circuit layers and wherein the encapsulant material (338) fills the gap.

Regarding claim 20, Lin, in view of Oletquin, discloses the claimed invention as set forth in claim 16.  Oletquin further suggests solder (using solder to connect pad 40 to the conductive strand; paragraph 45) that forms a solder connection between the conductive strand and the contact pad; and encapsulant material that encapsulates the solder connection (encapsulant encapsulate the connection point between the conductive strand 20’ and the component; figure 12).

Allowable Subject Matter
Claims 1 – 15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that an interconnect structure that passes through the protective structure and that electrically couples the conductive strand to the contact pad on the substrate. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 11, a combination of limitations that a conductive structure coupled to the contact pad and located in the opening, wherein the conductive strand is located at least partially in the opening and is electrically coupled to the contact pad through the conductive metal structure. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Pei (US 10566261) discloses a component comprising three layers (110, 130 and 140), an embedded component 120, and a conductive pillar 119.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848